Citation Nr: 1708412	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  15-19 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased disability rating for hypertension, currently rated at 10 percent.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his May 2015 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  On the day the hearing was scheduled, in January 2017, the Veteran submitted a statement indicating his desire to withdraw his appeal, to include his request for a hearing.  Therefore, the Veteran's request for a Board hearing is considered formally withdrawn.  38 C.F.R. § 20.704 (d) (2016).


FINDING OF FACT

In a January 2017 statement, submitted prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for an increased disability rating for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for hypertension have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In a January 2017 written submission, the Veteran withdrew from appeal the claim for an increased disability rating for his service-connected hypertension.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


